EXHIBIT 10.5

As Amended
And Restated
March 18, 2008

SOUTHERN MICHIGAN BANCORP, INC.
STOCK INCENTIVE PLAN OF 2005

SECTION 1

ESTABLISHMENT OF PLAN; PURPOSE OF PLAN

          1.1          Establishment of Plan. The Corporation hereby establishes
the STOCK INCENTIVE PLAN OF 2005 (the "Plan") for its directors, corporate and
Subsidiary officers and other key employees. The Plan permits the grant and
award of Stock Options, Stock Appreciation Rights, Restricted Stock and Stock
Awards.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
directors, officers and key employees of the Corporation and its Subsidiaries
with an increased incentive to make significant contributions to the long-term
performance and growth of the Corporation and its Subsidiaries, to join the
interests of directors, officers and key employees with the interests of the
Corporation's shareholders through the opportunity for increased stock ownership
and to attract and retain officers and key employees of exceptional abilities.
The Plan is further intended to provide flexibility to the Corporation in
structuring long-term incentive compensation to best promote the foregoing
objectives.

SECTION 2

DEFINITIONS

                    The following words have the following meanings unless a
different meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Board" means the Board of Directors of the Corporation.

          2.3          "Cause," when used in connection with termination of
employment or officer status, will have the meaning given to such term in any
employment or other similar agreement between the Corporation and the applicable
Participant. In the absence of any agreement between the Corporation and a
Participant that provides any definition of "cause," the term "Cause" for the
purposes of the Plan will mean a Participant's neglect, continued failure or
inability to perform, or poor performance of duties, consistent failure to
attain assigned objectives, misappropriation of Corporation property,
intentional damage to Corporation property, activities in aid of a competitor,
insubordination, dishonesty, conviction of a crime involving moral turpitude or
performance of any act (including any dishonest or fraudulent act) detrimental
to the interests of the Corporation. A determination by the Committee that a
Participant has been terminated for "cause" will be conclusive and binding on
the Participant.

          2.4          "Change in Control" means: (a) the failure of the
Continuing Directors at any time to constitute at least a majority of the
members of the Board; (b) the acquisition by any Person other than an

-1-

--------------------------------------------------------------------------------


Excluded Holder of beneficial ownership (within the meaning of Rule 13d-3 issued
under the Act) of 20% or more of the outstanding Common Stock or the combined
voting power of the Corporation's outstanding securities entitled to vote
generally in the election of directors; (c) the approval by the shareholders of
the Corporation of a reorganization, merger or consolidation, unless with or
into a Permitted Successor; or (d) the approval by the shareholders of the
Corporation of a complete liquidation or dissolution of the Corporation or the
sale or disposition of all or substantially all of the assets of the Corporation
other than to a Permitted Successor.

          2.5          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.6          "Committee" means the Compensation Committee of the Board
or such other committee as the Board will designate to administer the Plan.

          2.7          "Common Stock" means the common stock, $2.50 par value,
of the Corporation.

          2.8          "Corporation" means Southern Michigan Bancorp, Inc. and
its successors and assigns.

          2.9          "Continuing Directors" means the individuals constituting
the Board as of the date this Plan was adopted and any subsequent directors
whose election or nomination for election by the Corporation's shareholders was
approved by a vote of majority of the individuals who are then Continuing
Directors, but specifically excluding any individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
the term is used in Rule 14a-11 of Regulation 14A issued under the Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

          2.10          "Disability" means: (a) a Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (b) a Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of Corporation.

          2.11          "Employee Benefit Plan" means any plan or program
established by the Corporation or a Subsidiary for the compensation or benefit
of employees of the Corporation or any of its Subsidiaries.

          2.12          "Excluded Holder" means the Corporation, a Subsidiary,
any Employee Benefit Plan or any trust holding Common Stock or other securities
pursuant to the terms of an Employee Benefit Plan, or any Person determined to
be an Excluded Holder by a vote of a majority of Continuing Directors.

          2.13          "Incentive Award" means the award or grant of a Stock
Option, Restricted Stock, Stock Award or Stock Appreciation Right to a
Participant pursuant to the Plan.

          2.14          "Market Value" of Common Stock means the most recent
closing price if the shares are traded on a national securities exchange or
quoted on a national inter-dealer quotation system. If the shares are not so
traded or quoted, "Market Value" means an amount determined by the Committee, in
its discretion, taking into account such factors as it considers advisable in a
manner consistent with the valuation principles of Section 409A of the Code,
except when the Committee expressly determines not to use Section 409A valuation
principles. Factors that the Committee may, but need not, consider include,
without limitation, the prices at which recent sales of Common Stock have been
made, the lack of a

-2-

--------------------------------------------------------------------------------


market for Common Stock, any recent valuation of Common Stock obtained by the
Corporation, any Subsidiary or any Employee Benefit Plan, and the book value of
Common Stock. (Amended 3/18/08)

          2.15          "Participant" means a director, an officer or any
employee of the Corporation or its Subsidiaries who the Committee determines is
eligible to participate in the Plan and who is designated to be granted an
Incentive Award under the Plan.

          2.16          "Permitted Successor" means a corporation which,
immediately following the consummation of a transaction specified in clauses (c)
and (d) of the definition of "Change in Control" above, satisfies each of the
following criteria: (a) 60% or more of the outstanding common stock of the
corporation and the combined voting power of the outstanding securities of the
corporation entitled to vote generally in the election of directors (in each
case determined immediately following the consummation of the applicable
transaction) is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the beneficial owners of the
Corporation's outstanding Common Stock and outstanding securities entitled to
vote generally in the election of directors (respectively) immediately prior to
the applicable transaction; (b) no Person other than an Excluded Holder
beneficially owns, directly or indirectly, 20% or more of the outstanding common
stock of the corporation or the combined voting power of the outstanding
securities of the corporation entitled to vote generally in the election of
directors; and (c) at least a majority of the board of directors is comprised of
Continuing Directors.

          2.17          "Person" has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.

          2.18          "Restricted Period" means the period of time during
which Restricted Stock awarded under the Plan is subject to restrictions. The
Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.

          2.19          "Restricted Stock" means Common Stock awarded to a
Participant pursuant to Section 6 of the Plan.

          2.20          "Retirement" means the voluntary termination of all
employment by a Participant, or the voluntary termination of a Participant as a
director of the Corporation (as applicable), after the Participant has attained
62 years of age, or such other age as will be determined by the Committee in its
sole discretion or as otherwise may be set forth in the Incentive Award
agreement or other grant document with respect to a Participant and a particular
Incentive Award.

          2.21          "Stock Appreciation Right" means the right to receive
cash or shares of Common Stock, pursuant to the terms of Section 8 of the Plan.

          2.22          "Stock Award" means an award of Common Stock awarded to
a Participant pursuant to Section 7 of the Plan.

          2.23          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, a
Stock Option may be either an incentive stock option within the meaning of
Section 422(b) of the Code or a nonqualified stock option.

          2.24          "Subsidiary" means any corporation or other entity of
which 50% or more of the outstanding voting stock or voting ownership interest
is directly or indirectly owned or controlled by the Corporation or by one or
more Subsidiaries of the Corporation.


-3-

--------------------------------------------------------------------------------




SECTION 3

ADMINISTRATION

          3.1          Power and Authority. The Committee will administer the
Plan, will have full power and authority to interpret the provisions of the Plan
and Incentive Awards granted under the Plan and will have full power and
authority to supervise the administration of the Plan and Incentive Awards
granted under the Plan. All determinations, interpretations and selections made
by the Committee regarding the Plan will be final and conclusive. The Committee
will hold its meetings at such times and places as it deems advisable. Action
may be taken by a written instrument signed by a majority of the members of the
Committee and any action so taken will be fully as effective as if it had been
taken at a meeting duly called and held. The Committee will make such rules and
regulations for the conduct of its business as it considers advisable.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee will have the authority to
determine all provisions of Incentive Awards as the Committee may consider
necessary or desirable and as are consistent with the terms of the Plan,
including, without limitation, the following: (a) the persons who will be
selected as Participants; (b) the nature and terms of the Incentive Awards to be
made to each Participant (including the number of shares of Common Stock to be
subject to each Incentive Award, any exercise price, the manner in which an
Incentive Award will vest or become exercisable and the form of payment for the
Incentive Award); (c) the time or times when Incentive Awards will be granted;
(d) the duration of each Incentive Award; and (e) the restrictions and other
conditions to which payment or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Awards. The Committee will
have authority to amend or modify the terms of any outstanding Incentive Award
in any manner, provided that the amended or modified terms are not prohibited by
the Plan as then in effect and provided that such actions do not cause an
Incentive Award not otherwise subject to Section 409A of the Code to become
subject to Section 409A of the Code, including, without limitation, authority
to: (a) modify the number of shares or other terms and conditions of an
Incentive Award; provided that any increase in the number of shares of an
Incentive Award other than pursuant to Section 4.2 will be considered to be a
new grant with respect to such additional shares for purposes of Section 409A of
the Code and such new grant shall be made at Market Value on the date of the new
grant; (b) extend the term of an Incentive Award to a date that is no later than
the earlier of the latest date upon which the Incentive Award could have expired
by its terms under any circumstances or the 10th anniversary of the date of
grant (for purposes of clarity, as permitted under Section 409A of the Code, if
the term of a Stock Option is extended at a time when the Stock Option price
equals or exceeds the Market Value, it will not be an extension of the term of
the Stock Option, but instead will be treated as a modification of the Stock
Option and a new Stock Option will be treated as having been granted); (c)
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award; (d) accept the surrender of any outstanding
Incentive Award; and (e) to the extent not previously exercised or vested,
authorize the grant of new Incentive Awards in substitution for surrendered
Incentive Awards; provided, however, that such grant of new Incentive Awards
will be considered to be a new grant for purposes of Section 409A of the Code
and such new grant shall be made at Market Value on the date of the new grant.
(Amended 3/18/08)

          3.4          Indemnification of Committee Members. Each person who is
or will have been a member of the Committee will be indemnified and held
harmless by the Corporation from and against any cost, liability or expense
imposed or incurred in connection with such person's or the Committee's taking

-4-

--------------------------------------------------------------------------------


or failing to take any action under the Plan. Each such person will be justified
in relying on information furnished in connection with the Plan's administration
by any appropriate person or persons.

SECTION 4

SHARES SUBJECT TO THE PLAN

          4.1          Number of Shares. A maximum of 300,000 shares of Common
Stock will be available for Incentive Awards under the Plan, subject to
adjustment as provided in Section 4.2 of the Plan. Such shares shall be
authorized and may be unissued shares, shares issued and repurchased by the
Company (including shares purchased on the open market), shares issued and
otherwise reacquired by the Company and shares otherwise held by the Company.
(Amended 3/18/08)

          4.2          Adjustments. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of shares or any
other change in the corporate structure or shares of the Corporation, the number
and kind of securities subject to and reserved under the Plan, together with
applicable exercise prices, will be appropriately adjusted. No fractional shares
will be issued pursuant to the Plan and any fractional shares resulting from
adjustments will be eliminated from the respective Incentive Awards, with an
appropriate cash adjustment for the value of any Incentive Awards eliminated. If
an Incentive Award is canceled, surrendered, modified, exchanged for a
substitute Incentive Award or expires or terminates during the term of the Plan
but prior to the exercise or vesting of the Incentive Award in full, the shares
subject to but not delivered under such Incentive Award will be available for
other Incentive Awards. If shares of Common Stock are surrendered to the
Corporation in connection with the exercise or vesting of an Incentive Award,
the surrendered shares will be available for other Incentive Awards under the
Plan.

SECTION 5

STOCK OPTIONS

          5.1          Grant. A Participant may be granted one or more Stock
Options under the Plan. The Committee, in its discretion, may provide in the
initial grant of a Stock Option for the subsequent automatic grant of additional
Stock Options for the number of shares, if any, that are subject to the initial
Stock Option and surrendered to the Corporation in connection with the exercise
of the initial or any subsequently granted Stock Option. Stock Options will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion. In
addition, the Committee may vary, among Participants and among Stock Options
granted to the same Participant, any and all of the terms and conditions of the
Stock Options granted under the Plan. The Committee will have complete
discretion in determining the number of Stock Options granted to each
Participant. The Committee may designate whether or not a Stock Option is to be
considered an incentive stock option as defined in Section 422(b) of the Code,
except no incentive stock options will be granted to nonemployee directors.

          5.2          Grants to Non-employee Directors. Each non-employee
director may be granted a Stock Option on an annual basis at a time determined
by the Board. The exercise price of the Stock Option will be equal to the Market
Value of the Common Stock on the grant date. The Stock Option will grant the
right to purchase that number of shares of Common Stock having an aggregate
Market Value at the grant date no greater than the amount of one times the
annual director fee then in effect. These Stock Options will be issued for a
term of 10 years using a form of agreement approved by the Committee in its
discretion. Subject to Section 6.2 below (Grants of Restricted Stock to
Non-Employee Directors), these

-5-

--------------------------------------------------------------------------------


grants of Stock Options may be suspended, modified or terminated by the Board,
in its sole discretion. Non-employee directors may pay the exercise price in any
manner permitted for exercises by other Participants. Stock Options granted to
non-employee directors of the Company will not qualify as incentive stock
options. (Amended 3/18/08)

          5.3          Stock Option Agreements. Stock Options will be evidenced
by stock option agreements containing such terms and conditions, consistent with
the provisions of the Plan, as the Committee will from time to time determine.
To the extent not covered by the stock option agreement, the terms and
conditions of this Section 5 will govern.

          5.4          Stock Option Price. The per share Stock Option exercise
price will be determined by the Committee, but shall be a price that is equal to
or greater than the Market Value on the date of grant. (Amended 3/18/08)

          5.5          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan will be
payable in cash or, if the Committee consents or if a Participant's stock option
agreement so provides, in shares of Common Stock (including Common Stock to be
received upon a simultaneous exercise) or other consideration substantially
equivalent to cash. The time and terms of payment may be amended with the
consent of a Participant before or after exercise of a Stock Option. The
Committee may from time to time authorize payment of all or a portion of the
Stock Option price in the form of a promissory note or other deferred payment
installments according to such terms as the Committee may approve. The Board may
restrict or suspend the power of the Committee to permit such loans and may
require that security be provided.

          5.6          Stock Options Granted to 10% Shareholders. No Stock
Option granted to any Participant who at the time of such grant owns, together
with stock attributed to such Participant under Section 424(d) of the Code, more
than 10% of the total combined voting power of all classes of stock of the
Corporation or any of its Subsidiaries may be designated as an incentive stock
option, unless such Stock Option provides an exercise price equal to at least
110% of the Market Value of the Common Stock and the exercise of the Stock
Option after the expiration of 5 years from the date of grant of the Stock
Option is prohibited by its terms.

          5.7          Limits on Exercisability. Stock Options will be
exercisable for such periods, not to exceed 10 years from the date of grant, as
may be fixed by the Committee. At the time of exercise of a Stock Option, the
holder of the Stock Option, if requested by the Committee, must represent to the
Corporation that the shares are being acquired for investment and not with a
view to their distribution. The Committee may in its discretion require a
Participant to continue the Participant's service with the Corporation and its
Subsidiaries for a certain length of time as a condition to a Stock Option
becoming exercisable and may eliminate such delayed vesting provisions.

          5.8          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents (before
or after the option grant) or unless the stock option agreement or grant
provides otherwise: (i) no incentive stock option granted under the Plan may be
sold, exchanged, transferred, pledged, assigned or otherwise alienated or
hypothecated except by will or the laws of descent and distribution; and (ii)
all Stock Options that are not incentive stock options may be transferred;
provided, that as a condition to any such transfer the transferee must execute a
written agreement permitting the Corporation to withhold from the shares subject
to the Incentive Award a number of shares



-6-

--------------------------------------------------------------------------------


having a Market Value at least equal to the amount of any federal, state or
local withholding or other taxes associated with or resulting from the exercise
of a Stock Option.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee considers advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          5.9          Termination of Employment or Director or Officer Status.

          (a)          General. If a Participant ceases to be employed by or an
officer of the Corporation or one of its Subsidiaries for any reason or if a
director ceases to serve as a director of the Corporation for any reason, other
than the Participant's or director's death, Disability, Retirement or
termination for Cause, the Participant or director may exercise his or her Stock
Options only for a period of 3 months after such termination of employment or
director or officer status, but only to the extent the Participant or director
was entitled to exercise the Stock Options on the date of termination, unless
the Committee otherwise consents or the terms of the stock option agreement or
grant provide otherwise. For purposes of the Plan, the following will not be
considered a termination of employment or director or officer status: (i) a
transfer of an employee among the Corporation and its Subsidiaries; (ii) a leave
of absence, duly authorized in writing by the Corporation, for military service
or for any other purpose approved by the Corporation if the period of such leave
does not exceed 90 days; (iii) a leave of absence in excess of 90 days, duly
authorized in writing by the Corporation, provided that the employee's right to
reemployment is guaranteed either by statute or contract; or (iv) a termination
of employment with continued service as a director or officer.

          (b)          Death. If a Participant dies either while an employee or
officer of the Corporation or one of its Subsidiaries or after the termination
of employment other than for Cause but during the time when the Participant
could have exercised a Stock Option under the Plan, or if a director dies while
serving as a director of the Corporation or after ceasing to be a director but
during the time the director or former director could have exercised a Stock
Option under the Plan, the Stock Option issued to such Participant, director or
former director will be exercisable by the personal representative of such
Participant, director or former director or other successor to the interest of
the Participant, director or former director for 1 year after the Participant's
death, but only to the extent that the Participant was entitled to exercise the
Stock Option on the date of death or termination of employment or status as a
director or officer, whichever first occurred, unless the Committee otherwise
consents or the terms of the stock option agreement or grant provide otherwise.

          (c)          Disability. If a Participant ceases to be an employee,
director or officer of the Corporation or one of its Subsidiaries due to the
Participant's Disability, the Participant may exercise a Stock Option for a
period of 1 year following such termination of employment or director or officer
status, but only to the extent that the Participant was entitled to exercise the
Stock Option on the date of such event, unless the Committee otherwise consents
or the terms of the stock option agreement or grant provide otherwise.

          (d)          Participant Retirement. If a Participant Retires as an
employee or officer of the Corporation or one of its Subsidiaries or if a
director retires, any Stock Option granted under the Plan may be exercised
during the remaining term of the Stock Option, unless the terms of the stock
option agreement or grant provide otherwise.


-7-

--------------------------------------------------------------------------------




          (e)          Termination for Cause. If a Participant is terminated for
Cause, the Participant will have no further right to exercise any Stock Option
previously granted, unless the Committee determines otherwise.

SECTION 6

RESTRICTED STOCK

          6.1          Grant. A Participant may be granted Restricted Stock
under the Plan. Restricted Stock will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as will be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, consistent with the provisions of the Plan, to the vesting of
Restricted Stock as it considers appropriate.

          6.2          Grants to Non-employee Directors. If the Board suspends
or terminates the grant of Stock Options to non-employee directors, as provided
in Section 5.2 above, then the Board may, in its sole discretion, grant each
non-employee director, on an annual basis at a time determined by the Board, a
number of shares of Restricted Stock having an aggregate Market Value at the
grant date no greater than one-half (1/2) times the annual director fee then in
effect. The shares of Restricted Stock will be evidenced using a form of
agreement approved by the Committee in its discretion. (Amended 3/18/08)

          6.3          Termination of Employment or Officer Status.

          (a)          General. In the event of termination of employment or
officer status during the Restricted Period for any reason other than death,
Disability, Retirement, termination by the Corporation other than for Cause or
termination for Cause, then any shares of Restricted Stock still subject to
restrictions at the date of such termination will automatically be forfeited and
returned to the Corporation, unless the Committee determines otherwise, waives
the automatic forfeiture or waives or modifies the restrictions. For purposes of
the Plan, the following will not be considered a termination of employment or
officer status: (i) a transfer of an employee among the Corporation and its
Subsidiaries; (ii) a leave of absence, duly authorized in writing by the
Corporation, for military service or for any other purpose approved by the
Corporation if the period of such leave does not exceed 90 days; (iii) a leave
of absence in excess of 90 days duly authorized in writing by the Corporation,
provided that the employee's right to reemployment is guaranteed either by
statute or contract; and (iv) a termination of employment with continued service
as an officer.

          (b)          Death, Retirement or Disability. Unless the terms of the
restricted stock agreement or grant provide otherwise, in the event a
Participant terminates his employment with the Corporation because of death,
Disability or Retirement during the Restricted Period, the restrictions
applicable to the shares of Restricted Stock will terminate automatically with
respect to all shares of Restricted Stock.

          (c)          Termination by Corporation other than for Cause. In the
event of a voluntary or involuntary termination of the employment or officer
status of a Participant by the Corporation other than for Cause, the
restrictions applicable to the shares of Restricted Stock will terminate
automatically with respect to that number of shares (rounded to the nearest
whole number) equal to the total number of shares of Restricted Stock granted to
such Participant multiplied by the number of full months that have elapsed since
the date of grant divided by the maximum number



-8-

--------------------------------------------------------------------------------


of full months of the Restricted Period. All remaining shares will be forfeited
and returned to the Corporation; provided, that the Committee may, in its sole
discretion, waive the automatic forfeiture of any or all such shares of
Restricted Stock and/or may modify the restrictions to such shares of Restricted
Stock as it considers appropriate with the consent of the Participant.

          (d)          Termination for Cause. If a Participant's employment is
terminated for Cause, the Participant will have no further right to retain any
Restricted Stock and all Restricted Stock still subject to restrictions at the
date of such termination will automatically be forfeited and returned to the
Corporation, unless the Committee determines otherwise.

          6.4          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
unless the terms of the restricted stock agreement or grant provide otherwise:
(i) shares of Restricted Stock will not be sold, exchanged, transferred,
pledged, assigned or otherwise alienated or hypothecated during the Restricted
Period except by will or the laws of descent and distribution; and (ii) all
rights with respect to Restricted Stock granted to a Participant under the Plan
will be exercisable during the Participant's lifetime only by such Participant,
his guardian or legal representative.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to an award of
Restricted Stock under the Plan as the Committee considers advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          6.5          Legending of Restricted Stock. In addition to any other
legend that may be set forth on a Participant's share certificate, any
certificates evidencing shares of Restricted Stock awarded pursuant to the Plan
will bear the following legend:

> > The shares represented by this certificate were issued subject to certain
> > restrictions under the Southern Michigan Bancorp, Inc. Stock Incentive Plan
> > of 2005 (the "Plan"). A copy of the Plan is on file in the office of the
> > Secretary of the Corporation. This certificate is held subject to the terms
> > and conditions contained in a restricted stock agreement that includes a
> > prohibition against the sale or transfer of the stock represented by this
> > certificate except in compliance with that agreement and that provides for
> > forfeiture upon certain events.

          6.6          Rights as a Shareholder. A Participant will have all
voting, dividend, liquidation and other rights with respect to Restricted Stock
held of record by such Participant as if the Participant held unrestricted
Common Stock; provided, that the unvested portion of any award of Restricted
Stock will be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to Sections 6.3 and 6.4 of the Plan. Unless the
Committee otherwise determines or unless the terms of the restricted stock
agreement or grant provide otherwise, any noncash dividends or distributions
paid with respect to shares of unvested Restricted Stock will be subject to the
same restrictions as the shares to which such dividends or distributions relate.
Any dividend payment with respect to Restricted Stock shall be made no later
than the end of the calendar year in which the dividends are paid to
shareholders, or, if later, the 15th day of the third month following the date
the dividends are paid to shareholders. (Amended 3/18/08)


-9-

--------------------------------------------------------------------------------




SECTION 7

STOCK AWARDS

          7.1          Grant. A Participant may be granted one or more Stock
Awards under the Plan. Stock Awards will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. Notwithstanding the previous
sentence, Stock Awards shall be settled no later than the 15th day of the third
month after the awards vest. (Amended 3/18/08)

          7.2          Rights as a Shareholder. A Participant will have all
voting, dividend, liquidation and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 7 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate. Any dividend payment with respect to a Stock Award
shall be made no later than the end of the calendar year in which the dividends
are paid to shareholders, or, if later, the 15th day of the third month
following the date the dividends are paid to shareholders. (Amended 3/18/08)

SECTION 8

STOCK APPRECIATION RIGHTS

          8.1          Grant. A Participant may be granted one or more Stock
Appreciation Rights under the Plan and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as will be determined by the Committee in its sole discretion. A Stock
Appreciation Right may relate to a particular Stock Option and may be granted
simultaneously with or subsequent to the Stock Option to which it relates.
Except to the extent otherwise modified in the grant, Stock Appreciation Rights
will be subject to the same restrictions and conditions as Stock Options under
of the Plan and may be subject to additional restrictions and conditions. The
exercise price of Stock Appreciation Rights shall be determined by the
Committee, but shall be a price that is equal to or greater than the Market
Value on the date of grant. The appreciation in value will be equal to the
excess of the Market Value of such shares at the time of the exercise of the
Stock Appreciation Right over the exercise price of such shares. (Amended
3/18/08)

          8.2          Exercise; Payment. To the extent granted in tandem with a
Stock Option, Stock Appreciation Rights may be exercised only when a related
Stock Option could be exercised and only when the Market Value of the stock
subject to the Stock Option exceeds the exercise price of the Stock Option.
Unless the Committee decides otherwise (in its sole discretion), Stock
Appreciation Rights will only be paid in cash.

SECTION 9

CHANGE IN CONTROL

          9.1          Acceleration of Vesting. If a Change in Control of the
Corporation will occur, then, unless the Committee or the Board otherwise
determines with respect to one or more Incentive Awards, without action by the
Committee or the Board: (a) all outstanding Stock Options and Stock Appreciation
Rights will become immediately vested and exercisable in full and will remain
exercisable during the remaining term thereof, regardless of whether the
Participants to whom such Stock Options have been

-10-

--------------------------------------------------------------------------------


granted remain in the employ or service of the Corporation or any Subsidiary;
and (b) all other outstanding Incentive Awards will become immediately fully
vested and nonforfeitable.

          9.2          Cash Payment for Stock Options. If a Change in Control of
the Corporation occurs, then the Committee, in its sole discretion, and without
the consent of any Participant affected thereby, may determine that some or all
Participants holding outstanding Stock Options will receive, with respect to
some or all of the shares of Common Stock subject to such Stock Options, as of
the effective date of any such Change in Control of the Corporation, cash in an
amount equal to the greater of the excess of (a) the highest sales price of the
shares immediately prior to the effective date of such Change in Control of the
Corporation or (b) the highest price per share actually paid in connection with
any Change in Control of the Corporation, over the exercise price per share of
such Stock Options.

SECTION 10

GENERAL PROVISIONS

          10.1          No Rights to Awards. No Participant or other person will
have any claim to be granted any Incentive Award under the Plan and there is no
obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant or even
the same Participant.

          10.2          Withholding. The Corporation or a Subsidiary will be
entitled to: (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Corporation or
a Subsidiary), or make other arrangements for the collection of, all amounts
required to satisfy any and all federal, state and local withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
Common Stock received upon exercise of an incentive stock option; or (b) require
a Participant promptly to remit the amount of such withholding to the
Corporation before taking any action with respect to an Incentive Award. Unless
the Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or by delivery to the Corporation of
previously owned Common Stock. The Corporation may establish such rules and
procedures concerning timing of any withholding election as it deems
appropriate.

          10.3          Compliance with Laws; Listing and Registration of
Shares. All Incentive Awards granted under the Plan (and all issuances of Common
Stock or other securities under the Plan) will be subject to all applicable
laws, rules and regulations, and to the requirement that if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Incentive Award or the issue or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award will not lapse, unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Committee.
(Former §§ 10.4 and 10.5 deleted 3/18/08)

          10.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan will prevent the Corporation or any Subsidiary from
adopting, continuing in effect, or discontinuing other or

-11-

--------------------------------------------------------------------------------


additional compensation arrangements, including the grant of stock options and
other stock-based awards, and such arrangements may be either generally
applicable or applicable only in specific cases.

          10.5          No Right to Employment. The grant of an Incentive Award
will not be construed as giving a Participant the right to be retained in the
employ of the Corporation or any Subsidiary. The Corporation or any Subsidiary
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any written agreement with a Participant.

          10.6          Suspension of Rights under Incentive Awards. The
Corporation, by written notice to a Participant, may suspend a Participant's and
any transferee's rights under any Incentive Award for a period not to exceed 30
days while the termination for Cause of that Participant's employment with the
Corporation and its Subsidiaries is under consideration.

          10.7          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan will be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          10.8          Severability. In the event any provision of the Plan
will be held illegal or invalid for any reason, the illegality or invalidity
will not affect the remaining provisions of the Plan and the Plan will be
construed and enforced as if the illegal or invalid provision had not been
included.

SECTION 11

TERMINATION AND AMENDMENT

                    The Board may terminate the Plan at any time, or may from
time to time amend the Plan. No termination, amendment or modification of the
Plan will become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.

SECTION 12

EFFECTIVE DATE AND DURATION OF THE PLAN

                    This Plan will take effect on June 6, 2005. Unless earlier
terminated by the Board of Directors, the Plan will terminate on the date 10
years after that date. No Incentive Award will be granted under the Plan after
such termination date.




-12-

--------------------------------------------------------------------------------